Citation Nr: 1336649	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-47 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease.  

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an initial compensable evaluation for right carotid artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file is with the RO in Roanoke, Virginia.  

VA treatment records prepared from June 2009 through May 2013 have been associated with the Veteran's electronic paperless file (Virtual VA).  These have been reviewed and considered in conjunction with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and restricted diet for treatment; it does not medically require regulation of activities.  

2.  The Veteran's coronary artery disease has been manifested by left ventricular dysfunction with an ejection fraction of 48 percent; it has not been manifested by congestive heart failure, a workload of 3 METs or less, or an ejection fraction of less than 30 percent.  

3.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested by symptomatology that is best characterized as "mild," such as pain, mildly decreased sensation and diminished Achilles reflex; it has not been manifested by additional symptomatology of such severity as to be classified as "moderate," such as weakness or atrophy.  

4.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by symptomatology that is best characterized as "mild," such as pain, mildly decreased sensation and diminished Achilles reflex; it has not been manifested by additional symptomatology of such severity as to be classified as "moderate," such as weakness or atrophy.  

5.  The Veteran's right carotid artery disease has been asymptomatic, resolving upon treatment in 2008.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for establishing entitlement to an initial disability evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for establishing entitlement to an initial compensable evaluation for right carotid artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7112 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim for a higher rating for diabetes mellitus, notice provided to him in October 2008 informed him of what was required to establish a claim for a higher rating, as well as how VA determines the proper effective date and disability rating.  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As such, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the remaining increased rating claims on appeal, these claims arose from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2008 and September 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Diabetes Mellitus

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected diabetes mellitus, type II.  For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a May 2001 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 7913, effective as of May 11, 2000.  Subsequently, in October 2008, VA received a claim from the Veteran seeking a higher evaluation for his diabetes mellitus.  This claim was denied in a December 2008 rating decision.  A timely notice of disagreement was received from the Veteran in March 2009, but the 20 percent evaluation was continued in an April 2009 statement of the case.  The Veteran appealed this decision to the Board in November 2009.  

The Veteran's diabetes mellitus is presently rated as 20 percent disabling under Diagnostic Code 7913.  Under this code, a 20 percent evaluation is warranted when there is evidence of diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

In the present case, there is no evidence to demonstrate that the Veteran's diabetes mellitus has required regulation of activities for treatment, and as such, a higher rating of 40 percent is not warranted.  VA treatment records prepared since 2008 fail to reflect that any physician has indicated that the Veteran's diabetes mellitus requires regulation of activities.  In fact, the October 2008 VA examiner specifically found that the Veteran was not restricted in his ability to perform strenuous activities as a result of his diabetes mellitus.  It was noted that this condition had no significant effects on the Veteran's employment, and he would only experience shortness of breath with long walking.  Angina was noted be very slight, if at all.  Subsequent VA treatment records fail to reflect that regulation of activities was required to treat the Veteran's diabetes mellitus, and the September 2012 VA examiner specifically concluded that the Veteran did not require regulation of activities as part of his medical management of his diabetes mellitus.  As such, the preponderance of the evidence of record demonstrates that a higher disability evaluation is not warranted in this case.  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating or higher.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  This includes medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Thus, the determination that the Veteran does not have regulation of activities as a result of his service-connected diabetes mellitus, type II, is outcome determinative.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected diabetes mellitus.  According to the September 2008 claim, the Veteran had restriction of activities.  The Veteran has not submitted any further evidence in support of this allegation, and it is directly contradicted by the subsequent medical evidence of record, including two in person medical examinations.  As such, the mere assertion of restricted activities in September 2008 fails to demonstrate that a disability evaluation in excess of 20 percent has been warranted for diabetes mellitus at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as a restricted diet, need insulin for treatment and having to restrict strenuous activities.  The rating criteria specifically address these symptoms.  While a 20 percent rating itself does not contemplate restriction of activities, the medical evidence of record has failed to demonstrate that restriction of activities is necessary for treatment.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran has not suggested and the medical evidence does not otherwise suggest that he is unemployable due to his service-connected disabilities.  Thus, the Board need not consider this matter further.

Coronary Artery Disease

The Veteran also contends that he is entitled to an evaluation in excess of 60 percent for his service-connected coronary artery disease.  Service connection was initially established for this disability in a December 2008 rating decision.  A 60 percent evaluation was assigned under Diagnostic Code 7005, effective as of January 10, 2008.  A formal appeal received from the Veteran in November 2009 was treated as a timely notice of disagreement.  Nonetheless, the 60 percent evaluation was continued in a March 2013 statement of the case.  The Veteran appealed the assigned rating to the Board in April 2013.  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  

According to an October 2008 VA examination report, the Veteran was suffering from coronary artery disease as a complication of his service-connected diabetes mellitus.  However, it was noted that the Veteran's hyperlipidemia and long-standing tobacco use were the primary risk factors for his coronary artery disease, with diabetes only being a contributor.  At this time, the Veteran's cardiac symptoms were noted to be angina and shortness of breath.  Myocardial testing was not performed at this time, but an earlier VA treatment note dated January 2008 did reveal an ejection fraction of 48 percent.  

Subsequent VA treatment records fail to reflect chronic congestive heart failure or determinations of specific METS or left ventricular ejection fraction.  The Veteran was then afforded an additional VA examination in September 2012.  The Veteran was noted to be suffering from coronary artery disease that was diagnosed in 2008.  It was noted that the Veteran originally developed chest pain and shortness of breath, but he eventually had catheterization with stent placement.  He subsequently had repeat catheterization for more stent placement.  The Veteran required continuous medication to treat this condition; specific aspirin, plavix and metoprolol.  There was no prior history of a myocardial infarction or congestive heart failure.  The Veteran also did not suffer from arrhythmia or a heart valve condition.  An EKG revealed normal sinus rhythm with no ischemia.  A chest X-ray was deemed to be normal, while an echocardiogram (ECG) revealed normal wall motion with abnormal wall thickness.  Specifically, there was left ventricular concentric hypertrophy of moderate degree with the aortic valve being slightly thickened.  LVEF was found to be greater than 50 percent.  An exercise stress test revealed METs of 4.6.  Testing was stopped because there was claudication upon walking more than 100 yards.  The examiner concluded that the Veteran's heart condition did not impact his ability to work.   

Finally, a VA treatment record dated February 2013 reflects that the Veteran indicated that he never really had chest pain, although he had used "nitro" twice as he had pain after working a long day.  There was no shortness of breath, dizziness or palpitations.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 60 percent for his coronary artery disease at any time during the pendency of this claim.  The record does not reflect a history of congestive heart failure, nor is there evidence of workload of 3 METs or less at any time during the pendency of this claim.  The Veteran has also consistently had a left ejection fraction in excess of 30 percent, with it being found to be in excess of 50 percent as recently as September 2012.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 60 percent for his service-connected coronary artery disease.  However, the record does not contain any medical evidence or lay statements from the Veteran indicating that he has met the schedular criteria for an evaluation in excess of 60 percent at any time during the pendency of this claim.  As such, the Veteran's assertion of entitlement to a higher rating is not in and of itself sufficient to demonstrate that a higher evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 60 percent for coronary artery disease must be denied.

The Board has again considered whether this issue should be referred for extraschedular consideration.  The Board is aware of the Veteran's complaints as to the effects of his service-connected coronary artery disease.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as light-headedness and chest pain.  The rating criteria specifically address these symptoms, however.  The Veteran has not identified any additional symptomatology resulting in frequent hospitalization or other disability that is not considered by the applicable rating code.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Peripheral Neuropathy of the Lower Extremities

The Veteran also contends that he is entitled to disability evaluations in excess of 10 percent for his service-connected peripheral neuropathy of the right and left lower extremity.  Service connection was originally established for these disabilities in a December 2008 rating decision.  A 10 percent rating was assigned to each lower extremity under Diagnostic Code 8520, effective as of September 9, 2008.  A notice of disagreement was received from the Veteran in April 2009, but the 10 percent disability evaluations were continued in March 2013 statement of the case.  The Veteran appealed the assigned ratings to the Board in April 2013.  

According to a September 2008 VA treatment note, the Veteran had a history of diabetes, as well as pain in his toes.  He also reported that his right toe turned blue when it was cold.  However, he denied sensory deficits at this time.  

The Veteran underwent a VA examination in October 2008.  The Veteran endorsed symptoms of peripheral neuropathy - specifically, numbness to the feet.  Examination of the lower extremities revealed normal color and temperature, with thin skin, absent hair and dystrophic nails.  Pulses were normal in both lower extremities with no motor loss.  There was evidence of sensory loss, with mild vibratory sensation decrease to the left ankles and mild decreased vibratory sensation to the right lower extremity.  Monofilament sensitivity was intact.  There were also somewhat diminished Achilles reflexes, bilaterally.  The examiner diagnosed the Veteran with subjective complaints of lower extremity sensory neuropathy.  

In March 2009, the Veteran underwent a VA neurological assessment.  The Veteran was found to have strong muscle strength in both lower extremities, as well as normal sensation.  

Finally, the Veteran was afforded an additional VA examination in September 2012.  The Veteran was noted to be suffering from bilateral peripheral neuropathy of the lower extremities.  The Veteran reported that he began to have lower leg pain with some numbness and tingling.  However, the Veteran still played golf and walked at night and was not presently receiving any treatment.  The Veteran described mild constant pain in both lower extremities, with moderately intermittent pain and numbness.  He denied paresthesias and/or dysesthesias.  Muscle strength testing revealed normal strength in both lower extremities with no muscle atrophy.  Reflexes were normally bilaterally, aside from hypoactive ankle reflex.  Sensation was normal in the upper anterior thigh and thigh/knee, bilaterally.  However, it was decreased in the lower leg/ankle and foot/toes, bilaterally.  The examiner concluded that there was mild incomplete paralysis to a number of nerves of the lower extremities, bilaterally.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to initial disability evaluations in excess of 10 percent for his service-connected peripheral neuropathy of the lower extremities, bilaterally.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  

According to a September 2008 record, the Veteran was experiencing pain in the toes without sensory deficit.  Examination in October 2008 revealed no motor loss, with only mild sensory loss and somewhat diminished Achilles reflexes.  The diagnosis at this time was subjective complaints of neuropathy.  Finally, the September 2012 examiner concluded that while there was pain, numbness and hypoactive ankle reflex, bilaterally, the symptomatology was best described as "mild."  There was no evidence of paresthesias, diminished muscle strength or muscle atrophy.  The Veteran also continued to play golf and take walks at night.  As such, the evidence of record suggests that the Veteran's disability has been more appropriately characterized as "mild" throughout the pendency of the claim rather than as "moderate."  

The Board recognizes that the Veteran believes he is entitled to an increased disability evaluation for his peripheral neuropathy of the lower extremities, bilaterally.  However, VA has not received any medical evidence or lay statement from the Veteran to demonstrate that he meets the schedular criteria for a higher evaluation.  As such, the Veteran's mere assertion of entitlement to a higher rating does not in and of itself demonstrate that an evaluation in excess of 10 percent is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to evaluations in excess of 10 percent for his service-connected peripheral neuropathy of the lower extremities, bilaterally, must be denied.

The Board has again considered whether this issue should be referred for extraschedular consideration.  The Board is aware of the Veteran's complaints as to the effects of his service-connected peripheral neuropathy of the lower extremities.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain and numbness.  The rating criteria specifically address these symptoms, however.  The Veteran has not identified any additional symptomatology resulting in frequent hospitalization or other disability that is not considered by the applicable rating code.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Right Carotid Artery Disease

Finally, the Veteran contends that he is entitled to an initial compensable evaluation for his service-connected right carotid disease.  The Veteran was originally granted service connection for this condition in a December 2008 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7199-7112, effective as of September 23, 2008.  A timely notice of disagreement was received from the Veteran in April 2009, but the noncompensable evaluation was continued in a March 2013 statement of the case.  The Veteran appealed the noncompensable evaluation to the Board in April 2013.  

The record contains a duplex Doppler ultrasound of the carotid system dated September 2008.  This revealed an approximately 80 percent stenosis in the right internal carotid artery.  According to an October 2008 VA examination report, the Veteran was suffering from carotid artery disease.  It was noted that this condition resulted in no significant effects on the Veteran's occupation.  

In March 2009, the Veteran underwent surgery to treat his right carotid artery stenosis, status post endarterectomy.  It was noted that he was status post carotid artery stenting in February 2008 and June 2008 for LAD disease.  It was further noted that the Veteran later had dizziness and light-headedness.  A carotid Doppler was performed, revealing 70 to 80 percent stenosis in the right carotid artery.  These symptoms were not felt to be attributable to his carotid artery disease, but a carotid artery angiogram was performed revealing 80 percent stenosis of the right ICA.  

Finally, the Veteran was afforded a VA examination in September 2012.  It was noted that the Veteran reported being evaluated by someone who noticed a carotid bruit.  The Veteran was originally found to have an 80 percent blockage, but after surgery, subsequent ultrasounds of the neck arteries revealed no blockage.  The Veteran was noted to have peripheral vascular disease that was resulting in symptomatology such as claudication when walking more than 100 yards and pain in the lower extremities.  Service connection was subsequently granted for this disability, bilaterally, in a March 2013 rating decision.  The examiner concluded that there was presently no evidence of an aneurysm of a small artery.  The examiner concluded that the Veteran's right carotid artery disease was successfully treated with enarterectomy in 2008.  Subsequent ultrasounds were normal and carotid artery blood flow was corrected.   

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected right carotid artery at any time during the pendency of this claim.  The Veteran's disability has been rated as 0 percent disabling under Diagnostic Code 7199-7112.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  Under Diagnostic Code 7112, the highest disability evaluation available is 0 percent for an asymptomatic aneurysm of any small artery.  38 C.F.R. § 4.104.  As such, the Veteran is already in receipt of the highest rating available under this code.  

The Board recognizes that higher ratings are available for aneurysms of any large artery that are symptomatic.  However, as noted by the September 2012 VA examiner, the Veteran's right carotid artery condition is not symptomatic, as the problem resolved following treatment.  The examiner did not find evidence of peripheral vascular disease resulting in current symptomatology.  However, service connection has since been established for this disability, bilaterally.  There is no basis to assign a compensable rating for the Veteran's right carotid artery condition, as this has been found to be asymptomatic, resolving upon treatment in 2008.  As such, the currently assigned noncompensable rating under Diagnostic Code 7112 is proper.  

Again, the Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  However, the Veteran has not provided VA with any medical evidence or lay statements to suggest how he would be entitled to a higher compensable evaluation.  As such, the Veteran's belief of entitlement to a compensable initial disability rating does not in and of itself demonstrate entitlement to a compensable evaluation at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.

The Board has again considered whether this issue should be referred for extraschedular consideration.  The Board is aware of the Veteran's complaints as to the effects of his service-connected coronary artery disease.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  The Veteran has not identified any symptomatology associated with this condition, but rather, symptomatology associated with his separately service-connected disabilities of peripheral vascular disease.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).







	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus is denied.  

The claim of entitlement to an initial disability evaluation in excess of 60 percent for coronary artery disease is denied.  

The claim of entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

The claim of entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

The claim of entitlement to an initial compensable evaluation for right carotid artery disease is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


